EXHIBIT 10.5

MANAGED FUTURES PREMIER WARRINGTON L.P.

200 Crescent Court

Suite 520

Dallas, TX 75201

WARRINGTON GP, LLC

200 Crescent Court

Suite 520

Dallas, TX 75201

March 31, 2015

Robert W. Baird & Co. Incorporated

777 E. Wisconsin Avenue

Milwaukee, WI 53202

Attention: Dayna M. Kleinman

 

  Re: Appointment as Placement Agent

Ladies and Gentlemen:

Managed Futures Premier Warrington L.P., a limited partnership organized under
the laws of the State of New York (the “Fund”), and Warrington GP, LLC, a
limited liability company organized under the laws of the state of Delaware, the
Fund’s general partner (the “General Partner”) hereby agree with Robert W.
Baird & Co. Incorporated (the “Placement Agent”) as follows:

 

1. Fund Offering.

The Fund issues and sells its limited partnership interests (“Units”) pursuant
to the Fund’s Private Placement Offering Memorandum and Disclosure Document, as
amended or supplemented from time to time, as filed with the National Futures
Association (the “Disclosure Document” and the “NFA,” respectively), and has
appointed and/or expects to appoint other agents as placement and selling agents
in connection with the sale of Units.

 

2. Definitions.

All capitalized terms used in this agreement (“Agreement”) that are not
separately defined herein shall have the respective meaning set forth in the
Disclosure Document. For purposes of this Agreement, although materiality shall
be defined by reference to applicable law, the parties acknowledge that market
movements are inherent in investment activities and therefore generally will not
be deemed material factors requiring supplements, updates or amendments to the
Disclosure Document or other Approved Offering Material (as defined below).
Notwithstanding the preceding sentence, the Fund and the General Partner
acknowledge and agree that it is their sole responsibility (and not the
Placement Agent’s responsibility) to determine when such market movements may be
material to an investor in the Units such that a supplement, update or amendment
to the Disclosure Document or other Approved Offering Material is required to be
prepared and distributed to investors who are Placement Agent Customers (as
defined below).



--------------------------------------------------------------------------------

3. Placement of Units.

 

  (a) Subject to the terms and conditions set forth herein, the Fund hereby
appoints the Placement Agent as the Fund’s non-exclusive placement agent in
connection with the placement of Units. Subject to the performance in all
material respects by each of the Fund and the General Partner of their
respective obligations hereunder, and to the completeness and accuracy in all
material respects of all of the representations and warranties of the Fund and
the General Partner contained herein, the Placement Agent hereby accepts such
agency and agrees on the terms and conditions herein set forth to find qualified
subscribers for Units (“Placement Agent Customers”) and to assist the Fund in
obtaining payment for Units from Placement Agent Customers.

 

  (b) The offers and sales of Units are to be effected pursuant to the exemption
from registration in Section 4(a)(2) of the Securities Act of 1933, as amended
(the “Securities Act”), and Rule 506(b) of Regulation D promulgated under the
Securities Act. The Placement Agent, the Fund and the General Partner have
established the following procedures in connection with the offer and sale of
Units and agree that no party hereto will make offers or sales under this
Agreement of any Units except in compliance with such procedures:

 

  (i) Offers of Units will be made only in compliance with Section 4(a)(2) of
the Securities Act and Rule 506(b) of Regulation D under the Securities Act and
only to investors that the Placement Agent reasonably believes qualify as
“accredited investors” as defined in Rule 501(a) under the Securities Act, and
that meet the suitability requirements set forth in the Disclosure Document
(“Eligible Investors”).

 

  (ii) No sale of Units to any single investor will be for less than the minimum
denominations as specified in the Disclosure Document, unless such requirement
is waived in advance by the General Partner in its sole discretion.

 

  (iii) No offer or sale of any Units shall be made in any state or
jurisdiction, or to any prospective investor located in any state or
jurisdiction, where such Units have not been registered or qualified for offer
and sale under applicable state securities laws (unless such Units are “covered
securities” within the meaning of the Securities Act, or otherwise exempt from
the registration or qualification requirements of such laws, and any and all
required filings, including notice filings, have been made to perfect such
exemptions or preemptions). The Placement Agent shall not offer or sell Units in
any jurisdiction without the General Partner’s prior written consent.

 

  (iv) No transfers of Units will be effected other than in accordance with the
Fund’s Limited Partnership Agreement, as amended.

 

  (c)

For purposes of the offering of Units, the Fund has furnished to the Placement
Agent the Disclosure Document and subscription documentation to be furnished to
prospective investors. The Placement Agent is authorized to furnish to
prospective investors only such information concerning the Fund and the offering
as may be contained in the Disclosure Document or any written supplements
thereto, or any sales material, advertising or alternative subscription
documentation approved in writing by the General Partner, if any, for use in
connection with the offering or sale of Units (all such materials, together with
the Disclosure Document, being referred to herein as the “Approved Offering
Material”). The Placement Agent will not modify such Approved Offering Material
without the prior written consent of the General Partner, except in the case of

 

2



--------------------------------------------------------------------------------

  modifications solely for the purpose of reflecting formatting or cosmetic
changes or including appropriate references to the Placement Agent by name,
address, insignia or similarly factual identifying characteristics. The
Placement Agent will maintain a written record of each prospective investor to
which or to whom it furnishes Approved Offering Materials and agrees to provide
such records to the General Partner within a reasonable period of time upon
request.

 

4. Subscription Procedures.

 

  (a) The Fund will, from time to time, in the sole discretion of the General
Partner, offer Units to investors for purchase (“Offerings”). The Fund expects
that Offerings will occur continuously and that subscriptions for Units will be
accepted as of the first day of the month, provided that the General Partner has
received an executed subscription agreement (“Subscription Agreement”) and the
full subscription amount by such date as described in the Disclosure Document or
agreed to by the General Partner.

 

  (b) All subscriptions for Units and payments of subscription amounts for Units
by subscribers shall be made pursuant to the terms and conditions set forth in
the Disclosure Document and the subscription documentation. Subscriptions for
Units from Placement Agent Customers shall be subject to processing by the
Placement Agent and the Fund, as described in Section 5 below. The Fund also
shall retain an escrow agent as necessary.

 

  (c) All payments received by the Placement Agent hereunder for subscriptions
in the name and on behalf of the Fund shall be handled by the Placement Agent in
accordance with the terms of the subscription documentation.

 

5. Processing of Subscriptions and Redemptions; Operational Procedures.

 

  (a) The Placement Agent shall review each subscription document from any
Placement Agent Customer to confirm that it has been completed in accordance
with the instructions thereto and that each has been completed by or on behalf
of an Eligible Investor and shall promptly forward completed subscription
documents, and any other information required to determine a prospective
investor’s eligibility, to the Fund in care of the General Partner (or any
successor entity designated by the Fund or the General Partner to serve in that
capacity), which shall promptly communicate (generally within five business
days) the Fund’s acceptance or rejection of such documents to the Placement
Agent. Prior to forwarding a Subscription Agreement, the Placement Agent will
ensure that the subscriber for Units has a legitimate source of funds, that
there is no reason to suspect such subscriber of money laundering activities,
that the contemplated investment in the Fund by the Placement Agent Customer is
suitable to that customer’s specific circumstances, and that in forwarding the
Subscription Agreement, the Placement Agent is compliant with the programs
described in both Sections 10(i), 10(l) and 10(m). The General Partner reserves
the right to reject any subscription for Units in the Fund for any reason or no
reason. The Placement Agent has no authority to accept subscriptions for Units
and shall be solely responsible for matters relating to a Placement Agent
Customer’s qualification as an Eligible Investor, for evaluating the suitability
of an investment in the Fund for any Placement Agent Customer and for
satisfaction of anti-money-laundering obligations relating to any Placement
Agent Customer, each as contemplated by the preceding sentences of this
Section 5(a).

 

  (b)

The General Partner will be responsible for, among other things, accurate
primary record keeping, capital accounting, tax reporting, tax withholding and
monthly reconciliation of accounts and net asset values with the Placement
Agent. The General Partner also will be responsible for, among other things, all
reporting to regulators and to the Fund’s limited

 

3



--------------------------------------------------------------------------------

  partners (“Limited Partners”), which shall include, among other things, a
monthly unaudited report and audited annual reports to Limited Partners
(including those that are Placement Agent Customers), each prepared and
distributed in accordance with the rules of the Commodity Futures Trading
Commission (the “CFTC”). The net asset value per Unit in the monthly report
shall be transmitted to the Placement Agent for purposes of allowing the
Placement Agent to transmit the same to Placement Agent Customers promptly
following the tenth business day after each calendar month end.

 

  (c) The Placement Agent shall submit to the General Partner at least ten
(10) days prior to a Redemption Date a list that includes the name of each
Placement Agent Customer who has requested a redemption as of such date and the
number of Units each wishes to redeem.

 

  (d) The Placement Agent shall ensure that each Placement Agent Customer,
simultaneous with completion of the subscription documents:

(i) either (A) delivers to the Placement Agent a check made out to the Fund in
the amount of the subscription, which Placement Agent shall submit to the
General Partner along with the subscription documents; or (B) completes a letter
in the form attached as Exhibit II of the subscription document for the Fund,
authorizing Placement Agent to wire funds in the subscription amount for
investment in the Fund to an account specified by the General Partner; and

(ii) designates in the subscription documents sufficient information for the
Fund and the General Partner to transfer and for the Placement Agent to receive
proceeds from redemptions. The General Partner will cause redemption proceeds to
be wired to the appropriate Placement Agent Customers.

 

  (e) The General Partner, on behalf of the Fund, may suspend or terminate the
Offerings at any time as to specific investors, as to specific jurisdictions or
otherwise. Upon notice to the Placement Agent of the terms of such suspension or
termination, the Placement Agent shall suspend solicitation of subscriptions for
Units in accordance with such terms until the Fund notifies the Placement Agent
that such solicitation may be resumed.

 

6. Services to be Provided by the Placement Agent to Limited Partners that are
Placement Agent Customers.

The Placement Agent shall provide certain services, on behalf of the Fund, to
existing Limited Partners and future Limited Partners, once they are accepted
into the Fund, that are Placement Agent Customers, including, without
limitation, the following:

 

  (a) inquiring of the General Partner as to the value of the Placement Agent
Customer’s Units and providing the value of the Units to the Placement Agent
Customer on a monthly or more frequent basis as requested by the Placement Agent
Customer;

 

  (b) answering questions regarding daily net asset value and computations
thereof, monthly statements, annual reports and tax information provided by the
Fund;

 

  (c) inquiring of the General Partner, from time to time, at the request of a
Placement Agent Customer, regarding the commodities markets and the Fund’s
performance, and at the request of the General Partner, providing account
statements to Placement Agent Customers prepared by the General Partner or the
Fund;

 

  (d) providing assistance to Placement Agent Customers including when and
whether to withdraw Units and/or purchase additional Units;

 

  (e) general servicing of the Placement Agent Customers’ accounts;

 

4



--------------------------------------------------------------------------------

  (f) using reasonable efforts to assist the Fund and the General Partner in
communicating with Placement Agent Customers with respect to consent
solicitations, limited partner votes and other items requiring actions of the
Placement Agent Customers, at the reasonable request of the General Partner;

 

  (g) providing such other services to the Placement Agent Customers as are,
from time to time, reasonably agreed; and

 

  (h) informing by letter all of the Placement Agent Customers to whom services
will be provided of the identity of the Placement Agent, the services available
and the means of accessing such services.

 

  (i) The Placement Agent also will require that any of its associated persons
to whom compensation is passed on will cooperate in providing the services
specified in clauses (a) through (g) above for so long as such associated person
continues in the employment of the Placement Agent.

 

7. Representations and Warranties of the Fund.

The Fund represents and warrants to the Placement Agent that:

 

  (a) The Fund has been duly formed under the laws of the State of New York and
has full limited partnership power and authority to effect the offering of its
Units and conduct its business as described in the Disclosure Document. All
necessary filings, consents and other actions necessary to qualify the offering
of Units with the Securities Act, and blue sky offices in each applicable U.S.
state, and to conduct the business of the Fund as described in the Disclosure
Document have been, or will timely be, made or taken.

 

  (b) Units to be or which may be issued by the Fund have been duly authorized
for issuance and sale, and a disclosure document shall be effective at the time
such Units are issued and delivered by the Fund conforming in all material
respects to all statements relating thereto contained in the Disclosure
Document.

 

  (c) The issue and sale of Units and the execution, delivery and performance of
the Fund’s obligations under the Disclosure Document will not result in the
violation of any applicable law.

 

  (d) The Fund will apply the proceeds from the sale of Units for the purposes
set forth in the Disclosure Document.

 

  (e) The Disclosure Document will not contain an untrue statement of any
material fact or omit to state any material fact necessary in order to make
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

  (f) The Fund shall not offer Units under any of the provisions of this
Agreement and no subscriptions for Units shall be accepted by the Fund unless a
current disclosure document is on file with the NFA.

 

  (g) This Agreement has been duly authorized, executed and delivered by the
Fund, and assuming the General Partner’s and the Placement Agent’s execution
hereof, will constitute a valid and binding agreement of the Fund.

 

  (h)

All Approved Offering Material to be given to any potential investor in
connection with the offering or sale of Units will be, as of the date of each
sale of Units in respect of which it is used, true, complete and correct in all
material respects and will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements contained therein not misleading. The Fund agrees
to advise the Placement Agent promptly of the occurrence

 

5



--------------------------------------------------------------------------------

  of any event or other change which, in the opinion of counsel to the Fund,
results in the Approved Offering Material containing an untrue statement of a
material fact or omitting to state a material fact required to be stated therein
or necessary to make the statements contained therein not misleading. (With
regard to sales material, advertising or subscription documentation prepared by
the Placement Agent and approved in writing by the Fund, such representation and
warranty extends only to statements regarding the Fund, the General Partner, or
other matters relating to the business of each of these and as to which any of
them reasonably has, or should have, knowledge.) The Fund recognizes and
confirms that the Placement Agent (i) will be using and relying primarily on the
information in the Approved Offering Material in performing the services
contemplated hereunder without having independently verified the same, (ii) does
not assume responsibility for the accuracy or completeness of such information
or of the Approved Offering Material and (iii) will not make any appraisal of
any assets of the Fund.

 

8. Covenants of the Fund.

The Fund covenants and agrees with the Placement Agent as follows:

 

  (a) The Placement Agent and the Placement Agent’s counsel shall be furnished
with such documents and opinions as the Placement Agent and they may reasonably
require, from time to time, for the purpose of enabling the Placement Agent or
them to pass upon the issuance and sale of Units as herein contemplated and
related proceedings, or in order to evidence the accuracy of any of the
representations and warranties, or the fulfillment of any of the conditions
herein contained; and all proceedings taken by the Fund and in connection with
the issuance and sale of Units as herein contemplated shall be satisfactory in
form and substance to the Placement Agent and the Placement Agent’s counsel.

 

  (b) If, at any time after the commencement of an offering of Units and prior
to its termination, an event occurs which, in the opinion of counsel to the
Fund, materially affects the Fund and which should be set forth in an amendment
or supplement to the Disclosure Document in order to make the statements therein
not misleading in light of the circumstances under which they are made, the
General Partner will notify the Placement Agent as promptly as practicable of
the occurrence of such event and promptly prepare and furnish to the Placement
Agent copies of an amendment or supplement to the Disclosure Document, in such
reasonable quantities as the Placement Agent may request in order that the
Disclosure Document will not contain any untrue statement of any material fact
or omit to state a material fact which, in the opinion of such counsel, is
necessary to make the statements therein not misleading in light of the
circumstances under which they are made.

 

  (c) The General Partner shall disclose to each Placement Agent Customer all
disclosure required under applicable laws including a summary of the terms of
this Agreement, and any fee arrangements with the Placement Agent with respect
to the Fund, and other services to be provided by the Placement Agent pursuant
to any other agreements, if any, with respect to the Fund.

 

9. Representations and Warranties of the General Partner.

The General Partner represents and warrants that it has been duly formed and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware with all requisite power and authority, all necessary
authorizations, approvals, orders, licenses, certificates and permits of and
from all governmental regulating officials and bodies, and all necessary rights,
licenses and permits from other parties, to conduct its business.

 

6



--------------------------------------------------------------------------------

This Agreement has been duly authorized, executed and delivered by the General
Partner and, assuming the Fund’s and the Placement Agent’s execution hereof,
will constitute a valid and binding agreement of the General Partner.

 

10. Representations and Warranties of the Placement Agent.

The Placement Agent represents and warrants that:

 

  (a) The Placement Agent has been duly formed and is validly existing as a
corporation in good standing under the laws of the State of Wisconsin with all
requisite power and authority, all necessary authorizations, approvals, orders,
licenses, certificates and permits of and from all governmental regulating
officials and bodies, and all necessary rights, licenses and permits from other
parties, to conduct its business.

 

  (b) This Agreement has been duly authorized, executed and delivered by the
Placement Agent and, assuming the Fund’s and the General Partner’s execution
hereof, will constitute a valid and binding agreement of the Placement Agent.

 

  (c) The Placement Agent has and will maintain, with respect to both itself and
any of its employees who solicit prospective Placement Agent Customers, all
licenses and registrations necessary under applicable law, rules and regulations
(including the rules of the Financial Industry Regulatory Authority, Inc.
(“FINRA”) and the CFTC) to provide the services required to be provided by the
Placement Agent hereunder and/or its employees, or determine that such employees
are exempt from such registration and membership. The Placement Agent is
registered with (i) the Securities and Exchange Commission as a broker-dealer
and is admitted to membership in FINRA and (ii) the CFTC as an introducing
broker and is a member of the NFA in that capacity. The Placement Agent’s
authority under its FINRA membership contemplates that the Placement Agent may
act as placement agent for securities in the manner contemplated by this
Agreement. The Placement Agent shall promptly notify the General Partner in
writing in the event that it is no longer a member in good standing with FINRA
or the NFA, and/or no longer registered with the SEC as a broker-dealer or the
CFTC as an introducing broker. Further, the Placement Agent shall forfeit its
rights hereunder to receive any additional compensation for the entirety of any
month for which the Placement Agent is not duly registered with (i) the SEC as a
broker-dealer and a member in good standing of FINRA and/or (ii) the CFTC and a
member in good standing of the NFA as an introducing broker.

 

  (d)

Without the prior written consent of the General Partner, the Placement Agent
will not offer or sell the Units by any form of “general solicitation” or
“general advertising” within the meaning of Rule 502(c) of Regulation D under
the Securities Act (prior to the effective date of the final rules implementing
Section 201(a) of the Jumpstart Our Business Startups Act), including any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or advertising. To the reasonable knowledge of the Placement Agent,
the Placement Agent has not solicited and will not solicit any offer to buy or
offer to sell Units in any manner which would be inconsistent with applicable
laws and regulations, with the procedures for solicitation contemplated by the
Disclosure Document or with the solicitation and advertising limitations of
Regulation D under the Securities Act or any state securities laws. The
Placement Agent has not solicited and will not solicit any offer to buy or sell
Units in any jurisdiction in which it and its personnel are not duly licensed to
do so. Additionally, the Placement Agent will appropriately disclose to each

 

7



--------------------------------------------------------------------------------

  subscriber of Units that is a Placement Agent Customer the compensation the
Placement Agent will receive for its services in selling Units and will provide
the General Partner with the Placement Agent Customer’s acknowledgment of such
disclosure.

 

  (e) The Placement Agent shall not offer Units under any of the provisions of
this Agreement and no subscriptions for Units shall be accepted unless it has
received prior confirmation from the General Partner or the Fund that a current
disclosure document is on file with the NFA.

 

  (f) The Placement Agent will furnish to each subscriber of Units that is a
Placement Agent Customer a current copy of the Disclosure Document and the
subscription documentation, the additional subscription documentation (in the
case of an existing Limited Partner that is a Placement Agent Customer), and any
other such additional information as the Fund or the General Partner sees fit or
as may be reasonably requested by the General Partner or required by applicable
law or regulation, prior to such person’s admission as a Limited Partner of the
Fund; provided that the General Partner or the Fund shall provide such
documentation to the Placement Agent in sufficient quantities as the Placement
Agent shall reasonably request. In the case of an additional investment by a
Placement Agent Customer, prior to the acceptance of an additional subscription,
the Placement Agent will furnish each Placement Agent Customer with a current
copy of the Disclosure Document and the subscription documentation, and any
other such additional information as the Fund or the General Partner sees fit or
as may be reasonably requested by the General Partner or required by applicable
law or regulation.

 

  (g) The Placement Agent will not sell Units to any potential investor that
does not qualify as an “accredited investor” under Rule 501 of Regulation D
under the Securities Act.

 

  (h) The Placement Agent will not sell Units to any person unless, immediately
before making such sales, the Placement Agent reasonably believes such person
(i) would be able to represent that such person is acquiring the Units for such
person’s own account as principal for investment and not with a view to resale
or distribution and (ii) meets such other suitability standards as are specified
in the Disclosure Document and any other conditions contained in the
accompanying subscription materials. With respect to state blue sky
requirements, the Placement Agent agrees to cooperate with the General Partner
as reasonably necessary for the General Partner to effectuate any required or
advisable filings. Additionally, the Placement Agent shall be responsible for
issues relating to the licensing of its representatives and agents in such
jurisdictions.

 

  (i) The Placement Agent will keep adequate records of the number and type of
Units that it sells to any Placement Agent Customer which represents it is, or
will become, a “Benefit Plan Investor” within the meaning of U.S. Department of
Labor Regulation 29 CFR 2510.3-101, as amended (the “Plan Assets Regulation”). A
“Benefit Plan Investor” is, including but not limited to, any plan or fund
organized by an employer or employee organization subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or any
plans subject to Section 4975 of the Internal Revenue Code of 1986 (the “Code”)
to provide retirement, deferred compensation, welfare or similar benefits to
employees or beneficiaries.

 

  (j) The Placement Agent has adopted suitability and other compliance policies
and procedures with respect to Offerings to investors subject to minimum
eligibility qualifications, and will do all that is reasonable in the industry
to ensure that such policies and procedures remain current with all applicable
regulatory requirements and are enforced during the term of this Agreement. The
Placement Agent has read and is aware of Rule 2111 relating to a FINRA member’s
suitability obligations to institutional (and sophisticated) customers and has
policies in place to ensure compliance with this Rule.

 

8



--------------------------------------------------------------------------------

  (k) The Placement Agent will not externally publish or furnish any offering
literature, advertising or marketing or other materials that contain any
reference to the Fund or the General Partner without the prior written consent
of the General Partner contemplated by Section 3(c) hereof. No employee of the
Placement Agent or other person acting on behalf of the Placement Agent is
authorized to make any representation (oral or otherwise) concerning the Fund or
the Units, except those contained in the Disclosure Document and other Approved
Offering Material.

 

  (l) For each Placement Agent Customer, the Placement Agent shall submit an
executed copy of the completed subscription agreement, signed by a person
authorized to bind the Placement Agent, which was used by the Placement Agent to
verify the Placement Agent Customer’s qualifications as an Eligible Investor.

 

  (m) The Placement Agent has adopted policies and procedures reasonably
designed to detect and prevent money laundering and terrorist financing
activities in compliance with applicable laws and regulations and regulatory
interpretations (including the USA Patriot Act). The Placement Agent undertakes
that it shall: (i) conduct its operations in accordance with applicable laws,
regulations and regulatory interpretations, including all relevant sections of
the USA Patriot Act; (ii) provide access to its books, records and operations
relating to its anti-money laundering compliance by appropriate regulatory
authorities, and if appropriate under the circumstances (subject to applicable
law), by the General Partner and the Fund; (iii) look through any nominees or
intermediaries to the ultimate beneficial owner of Units, as required by law;
(iv) upon the request of a regulatory authority, provide copies of records of
investor due diligence performed with respect to Placement Agent Customers and
potential investors in the Fund; (v) certify in writing at least annually, upon
written request, that it has implemented an anti-money laundering program in
accordance with applicable rules and regulations of a federal functional
regulator, as that term is defined for purposes of 31 CFR §103.122, and that it
is in compliance with all applicable anti-money-laundering laws, rules,
regulations and regulatory interpretations, including Section 326 of the USA
Patriot Act, with respect to the services provided under this Agreement, and
that it has performed the required customer identification verification process
consistent with the Fund’s Customer Identification Program (a copy of which has
been provided to the Placement Agent by the General Partner); and (vi) adopt
processes, procedures and systems reasonably designed to ensure that it does not
accept or maintain investments in the Fund, directly or indirectly, from a
person, government, organization or entity (A) who is or becomes the subject of
a sanctions program administered by the U.S. Department of the Treasury’s Office
of Foreign Assets Control (“OFAC”), is included in any executive order or is on
the list of Specially Designated Nationals and Blocked Persons maintained by
OFAC, or (B) whose name appears on such other lists of prohibited persons and
entities as may be mandated by applicable local law or regulation. For the
avoidance of doubt, the Placement Agent agrees that it shall be responsible for
screening each Placement Agent Customer pursuant to applicable anti-money
laundering and anti-terrorist financing requirements and that the delivery of a
subscription agreement to the General Partner shall serve as the Placement
Agent’s representation that it has complied with this obligation.

 

  (n)

The Placement Agent has and maintains policies, procedures, and internal
controls that are reasonably designed to ensure that itself; its executive
officers; its directors; its officers participating in the offering of the Fund;
its solicitors that receive compensation

 

9



--------------------------------------------------------------------------------

  for soliciting investors on behalf of the Fund; its controlling entity(ies);
and any such officers, directors or solicitors of the controlling entity (each,
a “Covered Person”) are not subject to disqualification by reason of committing
a “bad act” as set forth in Rule 506(d). The Placement Agent represents that it
has exercised reasonable care, in accordance with Section (e) of Rule 506, in
making a factual inquiry into whether any Covered Person is the subject of any
of the “bad acts” enumerated in Rule 506(d)(1)(i) through (viii) or that would
cause the Fund to be unable to rely upon Rule 506 (each a “Disqualifying
Event”). The Placement Agent agrees that the Fund may disclose any Disqualifying
Event involving a Covered Person that occurred prior to September 23, 2013, in
accordance with the method of disclosure under Rule 506(e). Furthermore, the
Placement Agent agrees to make reasonable inquiry of each Placement Agent
Customer as to any actions which would trigger a Disqualifying Event and to
maintain such policies and procedures to that effect.

 

  (o) As required by applicable provisions of the Gramm-Leach-Bliley Act, any
other applicable laws or regulations, and at all times in accordance with the
Fund’s privacy policy described in its Disclosure Document, the Placement Agent,
the General Partner and the Fund each respectively agree to provide appropriate
protections for personal financial information and other “nonpublic personal
information,” within the meaning of CFTC Regulation 160.3, of persons invested
in the Fund.

 

  (p) The Placement Agent will (a) maintain all records required by law to be
kept by it relating to transactions in Units of the Fund by or on behalf of
Placement Agent Customers and compensation received by the Placement Agent in
respect thereto, (b) upon request by the General Partner in connection with a
governmental, court or administrative proceeding, investigation or request,
promptly make such records available to such requesting party, and (c) promptly
notify the General Partner if the Placement Agent experiences any difficulty in
maintaining the records described in the foregoing clause in an accurate and
complete manner.

 

11. Covenants of Placement Agent.

 

  (a) The Placement Agent will promptly notify the Fund and the General Partner
if it becomes aware of any Covered Person or Placement Agent Customer who is or
becomes the subject of a Disqualifying Event.

 

  (b) The Placement Agent shall, to the extent practicable and reasonable, make
available personnel to the General Partner to respond to reasonable queries
about its processes directly related to identifying Covered Persons and
Placement Agent Customers involved in Disqualifying Events under Rule 506(d) and
confirm that the representations made in Section 10(n) are accurate and
complete.

 

12. Compensation of Placement Agent.

 

  (a) Subject to subsection (e) in this Section 12, the Fund shall pay the
Placement Agent a monthly ongoing selling agent fee equal to (i) for Class A
Units, 2% per year of the adjusted net assets (as defined in the Fund’s
Disclosure Document) of Class A Units (computed monthly by multiplying the
adjusted net assets of the Class A Units by 2.00% and dividing the result
thereof by 12), and (ii) for Class D Units, 0.75% per year of the adjusted net
assets (as defined in the Fund’s Disclosure Document) of Class D Units (computed
monthly by multiplying the adjusted net assets of the Class D Units by 0.75% and
dividing the result thereof by 12) owned by a Placement Agent Customer (“Ongoing
Selling Agent Fee”) for as long as such individual or entity is a Placement
Agent Customer. The fee shall be payable monthly beginning with the first month
that a Unit is issued.

 

10



--------------------------------------------------------------------------------

  (b) With respect to current Limited Partners that are Placement Agent
Customers, the Fund shall pay the Placement Agent a monthly ongoing maintenance
fee equal to (i) for Class A Units, 2% per year of the adjusted net assets (as
defined in the Fund’s Disclosure Document) of Class A Units (computed monthly by
multiplying the adjusted net assets of the Class A Units by 2.00% and dividing
the result thereof by 12), and (ii) for Class D Units, 0.75% per year of the
adjusted net assets (as defined in the Fund’s Disclosure Document) of Class D
Units (computed monthly by multiplying the adjusted net assets of the Class D
Units by 0.75% and dividing the result thereof by 12) for services provided to
such current Limited Partners that are Placement Agent Customers (the “Ongoing
Maintenance Fee”). The fee shall be payable monthly.

 

  (c) The Placement Agent may introduce investors on an advisory basis whereby
the Fund shall not be obligated to pay the Placement Agent any direct
compensation for such Limited Partners; provided the Placement Agent may be
compensated directly by such Limited Partners in relation to their investments
in such Fund.

 

  (d) The Placement Agent may, without notice, allocate all or a portion of its
fees to its affiliates and may also allocate all or a portion of its fees to
non-affiliates, provided that such non-affiliates are appropriately registered
and/or licensed to receive fees. The Fund and the General Partner agree that the
Placement Agent, including any applicable affiliate of the Placement Agent,
reserves the sole right to reduce or waive the Ongoing Selling Agent Fee or the
Ongoing Maintenance Fee in whole or in part. The General Partner agrees to
reduce or waive the Ongoing Selling Agent Fee or the Ongoing Maintenance Fee
described herein for any Limited Partner in accordance with written instructions
provided by the Placement Agent to the General Partner. The Placement Agent
agrees that neither the Fund nor the General Partner shall have any additional
responsibility or liability to the Placement Agent or any other party for
complying with the written instructions provided by the Placement Agent relating
to this Section 12(d) beyond making payments in accordance with such written
instructions.

 

  (e) If the Placement Agent becomes aware that a Limited Partner is no longer a
Placement Agent Customer, it shall promptly inform the General Partner, and if
the General Partner becomes aware that a Limited Partner is no longer a
Placement Agent Customer, the General Partner shall promptly notify the
Placement Agent. Once a Limited Partner is no longer a Placement Agent Customer,
the Fund will no longer be obligated to pay the Ongoing Selling Agent Fee or the
Ongoing Maintenance Fee attributable to such Limited Partner. Notwithstanding
the foregoing, a Limited Partner may be a Placement Agent Customer and client of
another broker-dealer at the same time, and the fact that such Limited Partner
is a client of another broker-dealer may not, by itself, serve as evidence that
such Limited Partner is not a Placement Agent Customer.

 

  (f) The Fund and the Placement Agent shall each bear their own expenses in
connection with the solicitation of prospective investors, including expenses of
preparing, reproducing, mailing and/or delivering offering and sales materials.

 

  (g) The Placement Agent may pass such compensation or a portion thereof on to
its associated persons who are registered as such with the CFTC and NFA and have
passed the Series 3 or 31 Commodity Futures Examination or have been
“grandfathered” as an associated person qualified to do commodity brokerage, or
have a valid exemption from such registrations.

 

11



--------------------------------------------------------------------------------

13. Indemnification and Contribution.

The parties agree to indemnify each other as follows:

 

  (a) Each of the Fund and the General Partner agrees to indemnify and hold
harmless the Placement Agent and each person, if any, who controls the Placement
Agent within the meaning of Section 15 of the Securities Act or Section 20(a) of
the Securities Exchange Act of 1934, against any and all losses, liabilities,
claims, damages and expenses whatsoever (including, but not limited to,
attorneys’ fees and any and all expenses whatsoever incurred in investigating,
preparing or defending against any litigation, commenced or threatened, or any
claim whatsoever, and any and all amounts paid in settlement of any claim or
litigation), joint or several, to which the Placement Agent or they may become
subject in any jurisdiction, insofar as such losses, liabilities, claims,
damages or expense (or actions in respect thereof) arise out of or are based
upon (i) any breach by the Fund or the General Partner of any obligation,
representation, warranty or covenant under this Agreement or (ii) any act or
omission of the Fund or the General Partner including, but not limited to, any
untrue statement or alleged untrue statement of a material fact contained in the
Disclosure Document or the subscription documentation or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
each of the Fund and the General Partner will not be liable in any such case to
the extent, but only to the extent, that any such loss, liability, claim, damage
or expense arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to the Fund or the General Partner
by the Placement Agent or through the Placement Agent expressly for the use
therein; and further provided that this indemnity shall not protect the
Placement Agent or any other person who may otherwise be entitled to indemnity
hereunder from or against any liability to which the Placement Agent or they
would be subject by reason of the Placement Agent’s own or their own willful
misfeasance, bad faith, negligence or reckless disregard of the Placement
Agent’s or their duties hereunder. This indemnity will be in addition to any
liability which the Fund or the General Partner may otherwise have incurred
under this Agreement.

 

  (b)

The Placement Agent agrees to indemnify and hold harmless each of the Fund, the
General Partner and each person who controls the Fund and the General Partner
within the meaning of Section 15 of the Securities Act or Section 20(a) of the
Securities Exchange Act of 1934, against any losses, liabilities, claims,
damages and expenses whatsoever (including, but not limited to, attorneys’ fees
and any and all expenses whatsoever incurred in investigating, preparing or
defending against any litigation, commenced or threatened, or any claim
whatsoever, and any and all amounts paid in settlement of any claim or
litigation), joint or several, to which the Fund and the General Partner or they
may become subject in any jurisdiction, insofar as such losses, liabilities,
claims, damages or expenses (or actions in respect thereof) arise out of or are
based upon (i) any breach by the Placement Agent of any obligation,
representation, warranty or covenant under this Agreement or (ii) any untrue
statement or alleged untrue statement of a material fact contained in the
Disclosure Document, or any amendment or supplement thereto, or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that any such loss, liability, claim, damage or
expense arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with

 

12



--------------------------------------------------------------------------------

  written information furnished to the Fund or the General Partner by the
Placement Agent or on the Placement Agent’s behalf through the Placement Agent
expressly for use therein; provided, however, that the Placement Agent will not
be liable in any such case to the extent, but only to the extent, that any such
loss, liability, claim, damage or expense arises out of or is based upon any
such untrue statement or alleged untrue statement or omission or alleged
omission made therein in reliance upon and in conformity with written
information furnished by the Fund, the General Partner or any other person who
may otherwise be entitled to indemnity hereunder from or against any liability
to which the Fund or the General Partner would be subject by reason of their own
willful misfeasance, bad faith, negligence or reckless disregard of their duties
hereunder. This indemnity will be in addition to any liability which the
Placement Agent may otherwise have incurred under this Agreement.

 

  (c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the party against whom indemnification is to
be sought in writing of the commencement thereof (but the failure so to notify
an indemnifying party shall not relieve it from any other liability which it may
have under this Section 13 (except to the extent that it has been prejudiced in
any material respect by such failure) or from any liability which it may have
otherwise). In case any such action is brought against any indemnified party,
and it notifies an indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein and, to the extent it
may elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof with counsel satisfactory to such indemnified party; provided,
however, that if, in the good faith reasonable judgment of such indemnified
party, a conflict of interest exists where it is advisable for such indemnified
party to be represented by separate counsel, the indemnified party shall have
the right to employ separate counsel in any such action, in which event the fees
and expenses of such separate counsel shall be borne by the indemnifying party
or parties. After notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof and the approval by the
indemnified party of counsel, the indemnifying party shall not be liable to such
indemnified party under such subsections for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation unless (i) the indemnified party shall have employed separate
counsel in accordance with the provision to the next preceding sentence (it
being understood, however, that the indemnifying party or parties shall not be
liable for the expenses of more than one such separate counsel representing the
indemnified parties under subsection (a) of this Section 13 who are parties to
such action), (ii) the indemnifying party or parties shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action or (iii) the
indemnifying party or parties have authorized the employment of counsel for the
indemnified party at the expense of the indemnifying party or parties; and
except that, if clause (i) or (iii) is applicable, such liability shall be only
in respect of the counsel referred to in such clause (i) or (iii). No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.

 

13



--------------------------------------------------------------------------------

14. Representations and Indemnities to Survive Delivery.

The agreements, representations, warranties, indemnities, fees and other
statements of the parties and their officers set forth in Sections 12, 13 and
16, including with respect to breaches of Sections 6, 7, 8, 9, or 10 of this
Agreement, will remain in full force and effect, regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
the Placement Agent, the Fund, the General Partner, directors, partners or
officers of any of the foregoing or any person controlling any of the foregoing,
and (iii) acceptance of any payment for Units hereunder. The provisions of this
Section 14 shall survive the termination or cancellation of this Agreement.

 

15. Termination.

This Agreement shall become effective for all purposes as of the date hereof and
shall remain in full force and effect until terminated in one of the following
ways:

 

  (a) Any party may terminate this Agreement without cause by written notice to
the other parties on not less than sixty (60) days notice, or, if there has been
a material breach of any condition, warranty, representation or other term of
this Agreement by the other party, by written notice to such party at any time.

 

  (b) By written notice to the Fund or the General Partner, the Placement Agent
may terminate this Agreement at any time if (i) there has been, since the
respective dates as of which information is given in the Disclosure Document,
any material adverse change in the condition, financial or otherwise, of the
Fund or the General Partner, which in the Placement Agent’s opinion, will make
it inadvisable to proceed with the delivery of Units; (ii) there has occurred
any outbreak of hostilities or other domestic or international calamity or
crisis, the effect of which on the financial markets is so substantial and
adverse as to make it, in the Placement Agent’s judgment, impracticable to
market Units or enforce contracts for the sale of Units; and (iii) any order
suspending the sale of Units shall have been issued by any jurisdiction in which
a sale or sales of Units shall have been made, or proceedings for that purpose
shall have been initiated or, to the Placement Agent’s best knowledge and
belief, shall be contemplated.

 

  (c) By written notice to the Placement Agent, the Fund or the General Partner,
upon becoming aware of a Disqualifying Event occurring on or after September 23,
2013 with respect to the Placement Agent or any of its Covered Persons, may, in
its sole discretion, terminate this Agreement which shall be effective
immediately or on such future date as indicated by the Fund in a notice to the
Placement Agent relating to such termination.

 

  (d) Upon termination of this Agreement, the Placement Agent shall continue to
provide services to Placement Agent Customers, including facilitating redemption
requests, and shall be entitled to receive compensation as described in
Section 12 for as long as any Placement Agent Customer remains invested in the
Fund, the Placement Agent continues to provide services pursuant to the terms of
this Agreement and the Placement Agent (and its employees) maintains all
necessary licenses and regulations required to receive such compensation.

 

16. Confidentiality.

 

  (a)

Without limiting the foregoing, the Fund, the General Partner and their
respective employees, agents, officers and directors (collectively, the
“Recipients”) shall keep and retain in the strictest confidence, and not use for
the benefit of itself, themselves or others, Confidential Information (as
defined below) pertaining to the identity of, and

 

14



--------------------------------------------------------------------------------

  other non-public personal information with respect to, the Placement Agent
Customers which have subscribed for Units. Except to the extent necessary to
perform its obligations under this Agreement, no party may disclose or use any
of the other parties’ Confidential Information. Each party shall limit the
disclosure of the other parties’ Confidential Information to those of its
employees and agents with a need to know such Confidential Information for
purposes of this Agreement. Each party shall use reasonable care to prevent its
employees and agents from violating the foregoing restrictions. Without limiting
the generality of this subsection (a), a Recipient shall not directly solicit
any person it knows to be a Placement Agent Customer as a result of the
Placement Agent’s actions hereunder, with respect to either the purchase of an
interest in any investment vehicle or entity sponsored or offered by a
Recipient. Participation by a Recipient in a meeting with a Placement Agent
Customer at the request of an employee of the Placement Agent or an affiliate
shall not be deemed a violation of the foregoing undertaking.

 

  (b) Notwithstanding anything to the contrary in subsection (a) of this
Section 16, the Placement Agent agrees that the Fund and/or the General Partner
may disclose the name (or other identifying or descriptive information contained
in Fund subscription documentation, any collateral documentation thereto or
otherwise) regarding any current or former Placement Agent Customer to any
regulator having jurisdiction over the disclosing party, at all times solely to
the extent reasonably necessary to respond to a request for information from (or
filing requirement imposed by) such regulator. The Placement Agent further
agrees to cooperate promptly with the Fund and/or the General Partner in
connection with any such regulatory request or requirement, and the Fund and the
General Partner further agree to use any information obtained regarding a
Placement Agent Customer as a result of such cooperation solely in connection
with such regulatory request or requirement. The General Partner agrees that it
will promptly notify the Placement Agent of any request of information from a
regulator relating to the Placement Agent or a Placement Agent Customer in its
capacity as a Limited Partner of the Fund.

 

  (c) The parties to this Agreement agree that nothing herein shall be construed
to limit customary customer acquisition and servicing activities using
information which, prior to the effective date of this Agreement, was already in
possession of the party using such information or which is, or with reasonable
and customary commercial efforts could be, obtained through means other than
performance of a party’s respective obligations under this Agreement.

 

  (d)

Each party shall keep confidential any non-public information in respect of any
confidential information relating to the business of each other party and any
non-public personal information of the party’s current and prospective investors
(the “Confidential Information”). Nothing in this Section 16 shall prohibit any
party from disclosing information (i) that is otherwise publicly available
(other than information made publicly available by such party in violation of
this Section 16); (ii) that is in the possession of the party prior to its
disclosure by another party to this Agreement; (iii) that is obtained by a party
from a third party source which, to the party’s knowledge, is not prohibited
from disclosing the information; or (iv) that is requested or required to be
disclosed by applicable law, judicial or administrative process or regulation
(“Law”); provided, that before any disclosure of information otherwise subject
to this Section 16 on the grounds that disclosure is required by Law, the party
subject to the disclosure requirement shall inform and give the other party or
parties, as applicable, to the greatest extent reasonably practicable, an
opportunity to seek an appropriate protective order or other appropriate remedy
at the other party’s sole expense; provided that, notwithstanding anything to
the

 

15



--------------------------------------------------------------------------------

  contrary in this Agreement, a party may disclose Confidential Information in
its possession without prior notice to any other party to a governmental
regulatory agency or other regulatory authority (including a self-regulatory
organization) having jurisdiction over such party and/or its representatives in
connection with its review of bank, broker-dealer, securities or commodities
compliance and in connection with any examinations, investigations or inquiries
of such aforementioned agencies and organizations.

 

  (e) Upon written request of a party, the other party shall return to the first
party or destroy all Confidential Information in its possession or control,
provided that the other party may retain Confidential Information that such
party is obligated to maintain by law, the recordkeeping requirements of any
applicable authority and/or its internal compliance policies. Any Confidential
Information retained pursuant to this section shall continue to be treated in
accordance with the terms and conditions of this Agreement for as long as it is
held and shall not be used for any purpose other than those permitted under this
Agreement.

 

17. Services Not Exclusive.

The services to be rendered by the Placement Agent hereunder shall be provided
on a non-exclusive basis. The Placement Agent shall be free throughout the term
of this Agreement and after the termination hereof to provide the same or
different marketing services to other funds on the same or on different terms
and conditions. Nothing herein shall restrict the Placement Agent or its
affiliates from creating or marketing any other product or investment vehicle.

 

18. Notices.

All communications under this Agreement shall be given in writing, sent by
facsimile, followed by registered mail to the address set forth below or to such
other address as such party shall have specified in writing to the other party
hereto, and shall be deemed to have been delivered effective at the earlier of
its receipt or within two (2) days after dispatch.

If to the Placement Agent:

Robert W. Baird & Co. Incorporated

777 E. Wisconsin Avenue

Milwaukee, WI 53202

Attention: Dayna M. Kleinman

Phone: (312) 578-4449

Fax: (312) 609-5435

If to the Fund or the General Partner:

Managed Futures Premier Warrington L.P.

c/o Warrington GP, LLC

200 Crescent Court

Suite 520

Dallas, TX 75201

Attention: Greg Fomin

Phone: (214) 661-7072

 

16



--------------------------------------------------------------------------------

19. Miscellaneous.

 

  (a) This Agreement may be executed in counterparts, each of which when so
executed and delivered shall constitute one and the same instrument. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns, and no other person shall have any
right or obligation hereunder.

 

  (b) This Agreement embodies the entire agreement and understanding of the
parties with respect to the subject matter hereof, and supersedes all prior
agreements and understandings relating to the subject matter hereof, and neither
this Agreement nor any term hereof may be amended, changed, waived, discharged
or terminated except by an instrument in writing signed by the party against
whom enforcement of the amendment, change, waiver, discharge or termination is
sought. The headings in this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning hereof.

 

  (c) This Agreement replaces any and all prior selling and services agreements
to which the Fund and the Placement Agent were each a party, and those
agreements are null and void ab initio.

 

  (d) If any provisions of this Agreement, or the application of any such
provisions to any person or circumstance, shall be held to be inconsistent with
any present or future law, ruling, rule or regulation of any court or regulatory
body, exchange or board having jurisdiction over the subject matter of this
Agreement, such provision shall be deemed to be rescinded or modified in
accordance with such law, ruling, rule or regulation and the remainder of this
agreement, or the application of such provision to persons or circumstances
other than those as to which it is held inconsistent, shall not be affected
thereby.

 

20. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York. The parties to this Agreement hereby waive any right to a
jury trial and consent to the exclusive jurisdiction of the courts of the State
of New York and the federal courts of the United States, in each case sitting in
New York County, New York, in any proceeding relating to this Agreement.

 

21. Limitation of Liability.

The parties to this Agreement agree that the obligations of the Fund under this
Agreement shall not be binding upon any Limited Partner of the Fund or any
officers, employees or agents of the Fund, whether past, present or future,
individually, but are binding only upon the assets and property of the Fund.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS.]

 

17



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding with the Placement
Agent, please indicate the Placement Agent’s acceptance in the space provided
below.

 

Very truly yours, MANAGED FUTURES PREMIER WARRINGTON L.P. By: Warrington GP,
LLC, its general partner By: /s/ Scott Kimple Name: Scott Kimple Title: Sole
Manager WARRINGTON GP, LLC By: /s/ Scott Kimple Name: Scott Kimple Title: Sole
Manager ROBERT W. BAIRD & CO. INC. By: /s/ Dayna M. Kleinman Name: Dayna M.
Kleinman Title: SVP, Sr. Product Manager – Alternative Investments

 

18